Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 1, 4, 6, 7, 9-12, and 14-21 are pending with claims 10-12, 14-19 and 21 withdrawn. Claims 1, 4, 6, 7, 9, and 20 are examined herein. 

Response to Arguments
3.	Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amended claim language. The arguments regarding the claim rejection under 35 U.S.C. 103 have been fully considered but are not persuasive.  
4.	The examiner has once again reviewed applicant's "encouragement" to review certain portions
of the specification. This portion of the disclosure is directed to Monte Carlo Simulation, i.e., predictive
modeling of the performance of the disclosed invention. Monte Carlo Simulation techniques predict
likely outcomes based on information on the system being modeled.1 The particular Monte Carlo code
used in the present disclosure for performance analysis "can be used for neutron, photon, electron, or
coupled neutron/photon/electron transport" and takes into account all [neutronic] reactions given in a
particular cross-section evaluation."2 In other words, the portion of the disclosure that Applicant alleges
disclose unexpected results, are merely predictions of the probability of the Mo-98 neutron capture
reaction producing Mo-99 based on the neutronic parameters of the invention.	
5.	Regarding Applicant's plans to introduce a Declaration into the record, Applicant is reminded
that to demonstrate nonobviousness the Declaration "should establish 'that the differences in results
are in fact unexpected and unobvious and of both statistical and practical significance'" (MPEP
716.02(b)). Additionally, evidence of unexpected results should be supported by "actual proof," i.e.,
experimental results (MPEP 716.0l(c)(I)). Finally, "'appellants have the burden of explaining the data in
any declaration they proffer as evidence of non-obviousness'" (MPEP 716.02(b)(II)).
6.	Furthermore, "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support" (MPEP 716.02(d)). The examiner notes that the alleged
unexpected results were obtained by a particular device configuration (see Table 3), utilizing 98Mo as a reactant, and D2O at 3K as a moderator. The presently presented claims are extremely broad and none recite this particular reactant, moderator and temperature. If Applicant were to present a claim
that positively recited the layered structure of Configuration 3, including the material and temperature
of the moderator, the identity of the neutron source, and the identity of the reactant, a discussion of
unexpected results would not be necessary because such a claim would differentiate from the prior art.
7.	Applicant argues that Piefer’s use of water cooling jackets constitutes a teaching away from the proposed modification with Williams and that the examiner employed impermissible hindsight in making the proposed combination with Williams. The examiner disagrees. 
8.	There is no portion of Piefer that can be construed as a requirement that water cooling MUST be employed or that cryogenic coolants would destroy the device’s operation. For example, Piefer does not state that a minimum temperature for operation must be above 20 °C. In fact, Piefer discloses only exemplary temperature conditions (see [0049]). Piefer explicitly discloses the ability to independently control the temperature of the moderator ([0056]) and explicitly recognizes that the temperature of the moderator is a result-effective variable ([0057]), stating “thereby controlling the temperature of the neutron moderator and its effect in moderating the nuclear reaction.” Accordingly, Piefer, in fact, provides a suggestion for making the proposed modification rather than prohibiting it. Piefer explicitly recognizes that controlling the temperature of the moderator will control its moderating effect. Williams teaches that a cryogenic moderator is more effective at producing neutrons of lower energy (than a higher temperature moderator). The suggestion of Piefer and the teaching of Williams are echoed in multiple prior art references establishing the effects of moderator temperature on the neutron moderating effect and the energy of neutrons produced by the moderator.345 
9.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
10.	Applicant then describes known disadvantages of cryogenic cooling. These arguments are also  unpersuasive. As previously mentioned, the fact that Piefer does not use a cryogenic cooling system is not sufficient to establish that it cannot be modified in that manner. Williams clearly establishes the
predictable advantage of a cryogenic moderator-it shifts the energy spectrum of neutrons produced by
a neutron source to lower energies. Accordingly, the proposed combination is motivated by the
references themselves.

Piefer
11.	 Applicant's argument that "Piefer does not teach, disclose, or suggest cooling any portion of the
apparatus to the extremely low temperatures present in portions of the claimed apparatus" is
unpersuasive because Williams is applied to teach this aspect of the claimed invention. There is no
portion of Piefer that prevents such a modification. In fact, Piefer suggests such a modification because
it establishes that the temperature of the moderator is a result-effective variable. Piefer explicitly
discloses the ability to independently control the temperature of the moderator ([0056]) and explicitly
recognizes that the temperature of the moderator is a result-effective variable ([0057]), stating "thereby
controlling the temperature of the neutron moderator and its effect in moderating the nuclear
reaction."

  Williams
12. 	Applicant argues that Williams "has nothing to do with neutron capture or with cooling a
portion of an apparatus where the moderator nuclei come into contact with a neutron source." This
argument is not persuasive this recitation is not present in the claims and because a combination of Piefer and Williams are applied to the recitations of claim 1. Williams is applied in the proposed combination solely to teach cooling a moderator to a temperature of less than 30K. Applicant is reminded that Piefer employs a neutron source, a moderator, and a reactant that undergoes transmutation with the neutrons produced by the neutron source and moderated by the moderator. Piefer teaches a moderator coolant system and Williams teaches cooling a moderator to cryogenic temperatures.
13. 	Additionally, the portion of William which Applicant cites is directed to subcritical pressure ("At
a subcritical pressure of 8 bar, the maximum vessel wall temperature ... ". This portion states "[t]hese
results were among factors that motivated the decision to move to a supercritical operational mode." In
the proposed combination, the examiner applies the citation (with added emphasis) "normal operation
where 1 L/s of supercritical hydrogen enters the moderator vessel at 18K and leaves at approximately 22
K." This applies to the 5th entry in Table 1, which shows a maximum vessel wall temperature of 28.7K at
such supercritical operation. In the proposed combination, the region is the buffer region 3 of Rubbia,
which contains the moderator. Employing the cryogenic moderator of Williams in the system of Rubbia
meets the claim limitation because the moderator itself is cooled to 18-22K. The claim does not recite
any vessel walls.
14.	 In response to applicant's argument that the present invention achieves “benefits not taught, disclosed or suggested by the cited references,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 1, 4, 6-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piefer et al., US Publication 2013/0142296 in view of Williams et al., “Cold Source Moderator Vessel Development for the High Flux Isotope Reactor.”
19.	Regarding claims 1, 4, 6, and 20, Piefer discloses an apparatus for producing reaction-product nuclei from reactant nuclei (Fig. 5 and [0001]), the apparatus comprising: a plurality of reactant nuclei (the U-235 in 50; [0043-4]) and a plurality of moderating nuclei (92) comprising beryllium ([0056]), a neutron source (16) that is not a fission reactor ([0036-40]) in proximity to the reactant nuclei sufficient to produce reaction-product nuclei by neutron capture ([0044-5]); and a thermal control system maintaining at least two different regions of the apparatus, one comprising moderating nuclei, at different temperatures (water jackets  56, 48, 44, 94; [0043-4], [0056] “independent temperature control of the neutron moderator 92 and the neutron multiplier 90”). 
20.	Further regarding claim 1, Piefer does not disclose cooling one region of the apparatus comprising moderating nuclei to a temperature below approximately 30 degrees Kelvin. Williams teaches cooling a neutron moderator in an isotope production apparatus to a temperature below 30K using a cryogenic fluid (Abs.; II, Para 1; Fig. 2). One of ordinary skill in the art at the time of the invention would have found it obvious to employ the cryogenic cooling of the moderator of Piefer as taught by Williams for the predictable purpose of increasing the available neutron flux (see I, Para. 4). 
21.	Finally regarding claim 1, Piefer is silent as to the absolute dimensions of its apparatus, focusing only on relative dimensions (see, e.g., [0021], Fig. 6) and does not disclose the mass of the moderator 92 in Fig. 5. However, a skilled artisan would have found it obvious to select an appropriate mass of moderating material based on the desired dimensions of the apparatus as a matter of design choice. Such a selection would be informed by the radial thickness of the moderating section, the height of the vessel, as well as the density and nuclear properties of the moderating material. 
22.	Regarding claim 7, the modification of Piefer as taught by Williams makes obvious the apparatus of claim 1. Piefer further discloses at least one neutron reflector (12) at least partially surrounding the pluralities of reactant nuclei and moderating nuclei, wherein the reflector comprises moderating nuclei ([0035]; [0048]). Piefer is silent as to the reflector thickness. However, a skilled artisan would have found it obvious to select an appropriate reflector thickness based on the desired dimensions of the apparatus as a matter of design choice ([0034]).  
23.	Regarding claim 9, the modification of Piefer as taught by Williams makes obvious the apparatus of claim 1. Piefer further discloses a target configured to emit neutrons when impacted by accelerated particles, wherein the target is comprised of tritium atoms ([0036]); and wherein the accelerated particles enter the apparatus via an access channel (22) configured to accept greater than 50 percent of the accelerated particles that impinge upon the access channel (see Fig. 1 and [0036]).

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:00 - 5:00 pm ET.
25.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON M DAVIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Monte_Carlo_method
        2 https://mcnp.lanl.gov/
        3 https://ftp.ncnr.nist.gov/summerschool/ss05/NeutronProduction.pdf. Attached as Appendix; see at least p. 6.
        4 Bauer, Guenter S. Pulsed neutron source cold moderators---concepts, design and engineering. No. IWCMPNS-
        1997; CONF-9709132-. Paul Scherrer Inst., Villigen (Switzerland), 1997. Attached as Appendix; see Figures 4 and 9.
        5 Prask, H.J., et al. "The N 1ST cold neutron research facility." Journal of research of the National Institute of
        Standards and Technology 98.1 (1993): 1. Attached as Appendix; see at least Fig. 2.